DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance: IN the prior art, U.S. Pat. No. 6,710,942 to Sato teaches a large aperture super wide-angle lens system, in order from an object, a negative lens group GN having negative refractive power which is fixed upon focusing, a positive lens group GP having positive refractive power as a whole which is moved upon focusing.  The positive lens group GP includes a front lens group GF having an aperture stop and a rear lens group GR having positive refractive power. 
Further, U.S. Pub. No. 2006/0250514 to Inoue et al. teaches an imaging apparatus including an imaging device having a plurality of photelectric transfer devices arranged in matrix-shape to detect light irradiated.  The imaging means images at least two similar images of the photogenic subject on different area of the surface of the imaging device, and includes electric signal processing means to form one image of the subject from at least two images of the subject.
However, the prior art of record does not teach all of the limitations of the currently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697